DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed November 16, 2021 have been fully considered but they are not persuasive.

With regard to claim 1, Applicant submits that the cited prior art does not teach the amended claim. Remarks, pp. 8-9.
Claim 1 is rejected under 35 USC § 103 over a combination of Chang et al. (US 2016/0286244) and Murphy et al. (US 2020/0193053).
As presented in the claim rejections under 35 USC § 103, Chang teaches, in part:
wherein the location information indicates a location proximate to a relevant location ([0038], “The computing device 102 may also include a clock 120 that determines a time and date and may include a GPS transceiver 124 that communicates with a global positioning system to determine a location of the computing device 102. The location may be provided as part of the metadata associated with a real-time video stream.” [0059], “The video discovery engine 174 may also use location data to suggest real-time video streams for viewing. For example, the 
wherein each device of the plurality of devices is in the relevant location ([0059], “The video discovery engine 174 may also use location data to suggest real-time video streams for viewing. For example, the video discovery engine 174 may identify several real-time video streams that are in close proximity to each other. Such real-time video streams may be an indication of an important event occurring at the location.” [0075], “When the broadcasters and/or viewers opt-in or permit the service to collect such information, the stream correlator 204 may obtain location data (e.g., GPS coordinates) and time information (e.g., time stamps of the broadcast streams), and use the location data and the time information 
fusing the electronic multimedia from the plurality of devices to create fused information ([0083], [0117], “Multiple streams may be correlated with each other and/or an event (902).” [0118], “A multi-perspective display may be provided to display the multiple streams (904).” Figs. 1, 9);
receiving a request for an image, a video, or audio associated with the relevant location and the period ([0059], “The video discovery engine 174 may also use location data to suggest real-time video streams for viewing. … In some implementations, the video discovery engine 174 may initiate a user interface that shows the location of the real-time video streams and enables a user to select one of the real-time video streams for preview of viewing. For example, the user may navigate in a map that includes an icon representing the location of live video streams and the user may select an icon to join or preview the live video stream associated 
Murphy teaches anonymizing content, wherein anonymizing comprises replacing a live object in electronic multimedia with a representative icon, and providing the anonymized information ([0004], “A facial recognition technique is executed against an individual face within the image to obtain a recognized face. Privacy rules are applied to the image, where the privacy rules are associated with privacy settings for a user associated with the recognized face. A privacy protected version of the image is distributed, where the privacy protected version of the image has an altered image feature.” [0023], “The privacy protected images have an altered image feature. The altered image feature may be a blurring of the facial image of a user that has requested privacy protection. Alternately, an emoticon, icon or brand may he placed over the face of the user that has requested privacy protection. The altered image may include a complete blocking of the face and body of the protected individual that has specified such privacy settings.”).


The above remarks similarly apply to claims 8 and 15. Applicant is directed to the following claim rejections for analysis as to how previously-cited prior art teaches the amended claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-10, 12, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Chang et al. (US 2016/0286244) and Murphy et al. (US 2020/0193053).

Regarding claim 1, Chang teaches an apparatus comprising:
a processor ([0120]-[0121], Figs. 1, 10); and
memory coupled with the processor ([0120]-[0121], Figs. 1, 10), the memory storing executable instructions that when executed by the processor cause the processor to effectuate operations comprising:
receiving information from a plurality of devices during a period ([0033], “The system 100 may include one or more computing device(s) 102, 104 connected to one or more server computers 160, 161 through one or more networks 150.” [0039], “The interactive streaming application 132 may be configured to enable the computing device 102 to communicate with the interactive video broadcasting service 101 over the network 150. The interactive streaming application 132 may be configured to enable the computing device 102 to start a real-time video stream and share the real-time video stream via a social media platform.” [0042], “The throughput represents the bandwidth available to transmit the real-time video stream from device 102 to the server 160.” Fig. 1),
the information from each device of the plurality of devices comprising electronic multimedia and location information ([0039], “The interactive streaming application 132 may be configured to enable the 
wherein the location information indicates a location proximate to a relevant location ([0038], “The computing device 102 may also include a clock 120 that determines a time and date and may include a GPS transceiver 124 that communicates with a global positioning system to determine a location of the computing device 102. The location may be provided as part of the metadata associated with a real-time video stream.” [0059], “The video discovery engine 174 may also use location data to suggest real-time video streams for viewing. For example, the video discovery engine 174 may identify several real-time video streams that are in close proximity to each other. Such real-time video streams may be an indication of an important event occurring at the location.” [0072], “Generally, it is noted that an event may refer to any activity happening at a particular location or across multiple locations.” [0084], “In 
wherein each device of the plurality of devices is in the relevant location ([0059], “The video discovery engine 174 may also use location data to suggest real-time video streams for viewing. For example, the video discovery engine 174 may identify several real-time video streams that are in close proximity to each other. Such real-time video streams may be an indication of an important event occurring at the location.” [0075], “When the broadcasters and/or viewers opt-in or permit the service to collect such information, the stream correlator 204 may obtain location data (e.g., GPS coordinates) and time information (e.g., time stamps of the broadcast streams), and use the location data and the time information to correlate one or more video streams to an event.” [0084], “In some examples, the baseline level of broadcasts may refer to the number of broadcasts that are streamed from a particular geographical location. In one example, the baseline level of broadcasts for the downtown area of Milwaukee may be set to 15 broadcasts. If the number of broadcasts from 
fusing the electronic multimedia from the plurality of devices to create fused information ([0083], [0117], “Multiple streams may be correlated with each other and/or an event (902).” [0118], “A multi-perspective display may be provided to display the multiple streams (904).” Figs. 1, 9);
receiving a request for an image, a video, or audio associated with the relevant location and the period ([0059], “The video discovery engine 174 may also use location data to suggest real-time video streams for viewing. … In some implementations, the video discovery engine 174 may initiate a user interface that shows the location of the real-time video streams and enables a user to select one of the real-time video streams for preview of viewing. For example, the user may navigate in a map that includes an icon representing the location of live video streams and the user may select an icon to join or preview the live video stream associated with the location.” [0068], “In some implementations, the interactive video broadcasting service 201 may include a multi-perspective video sharing engine 202 configured to create a multi-perspective experience of the same event from different broadcasters or different video capturing devices. … The multi-perspective video sharing engine 202 may identify 
in response to the request, providing the fused information corresponding to the location and the period ([0059], “The video discovery engine 174 may also use location data to suggest real-time video streams for viewing. … In some implementations, the video discovery engine 174 may initiate a user interface that shows the location of the real-time video streams and enables a user to select one of the real-time video streams for preview of viewing. For example, the user may navigate in a map that includes an icon representing the location of live video streams and the user may select an icon to join or preview the live video stream associated with the location.” [0068], “In some implementations, the interactive video broadcasting service 201 may include a multi-perspective video sharing engine 202 configured to create a multi-perspective experience of the same event from different broadcasters or different video capturing devices. … The multi-perspective video sharing engine 202 may identify which live broadcasts are coming from the same event, and then allow the viewers to concurrently display the different live streams from the same event in the user interface so that a user can obtain a multi-dimensional 
Chang does not expressly teach anonymizing the fused information, wherein the anonymizing comprises replacing a live object in the electronic multimedia with a representative icon to create anonymized fused information, and providing the anonymized fused information.
Murphy teaches anonymizing content, wherein anonymizing comprises replacing a live object in electronic multimedia with a representative icon, and providing the anonymized information ([0004], “A facial recognition technique is executed against an individual face within the image to obtain a recognized face. Privacy rules are applied to the image, where the privacy rules are associated with privacy settings for a user associated with the recognized face. A privacy protected version of the image is distributed, where the privacy protected version of the image has an altered image feature.” [0023], “The privacy protected images have an altered image feature. The altered image feature may be a blurring of the facial image of a user that has requested privacy protection. Alternately, an emoticon, icon or brand may he placed over the face of the user that has requested privacy protection. The altered image may include a complete blocking of the face and body of the protected individual that has specified such privacy settings.”).
In view of Murphy’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang to include anonymizing the fused information, wherein the anonymizing comprises replacing a live object in the electronic multimedia with a representative icon to create 

Regarding claim 8, Chang teaches a method comprising:
receiving, by a processor, information from a plurality of devices during a period ([0033], “The system 100 may include one or more computing device(s) 102, 104 connected to one or more server computers 160, 161 through one or more networks 150.” [0039], “The interactive streaming application 132 may be configured to enable the computing device 102 to communicate with the interactive video broadcasting service 101 over the network 150. The interactive streaming application 132 may be configured to enable the computing device 102 to start a real-time video stream and share the real-time video stream via a social media platform.” [0042], “The throughput represents the bandwidth available to transmit the real-time video stream from device 102 to the server 160.” Fig. 1),
the information from each device of the plurality of devices comprising electronic multimedia and location information ([0039], “The interactive streaming application 132 may be configured to enable the computing device 102 to communicate with the interactive video broadcasting service 101 over the network 150. The interactive streaming application 132 may be configured to enable the computing device 102 to start a real-time video stream and share the real-time video stream via a social media platform.” [0038], “The computing device 102 may also include a clock 120 that determines a time and date and 
wherein the location information corresponds to a location at which the electronic multimedia was created ([0038], “The computing device 102 may also include a clock 120 that determines a time and date and may include a GPS transceiver 124 that communicates with a global positioning system to determine a location of the computing device 102. The location may be provided as part of the metadata associated with a real-time video stream.”),
the location being in a relevant location ([0059], “The video discovery engine 174 may also use location data to suggest real-time video streams for viewing. For example, the video discovery engine 174 may identify several real-time video streams that are in close proximity to each other. Such real-time video streams may be an indication of an important event occurring at the location.” [0072], “Generally, it is noted that an event may refer to any activity happening at a particular location or across multiple locations.” [0075], “When the broadcasters and/or viewers opt-in or permit the service to collect such information, the stream correlator 204 may obtain location data (e.g., GPS coordinates) and time information (e.g., time stamps of the broadcast streams), and use the location data and the time information to correlate one or more video streams to an event.” [0084], “In some examples, the baseline level of broadcasts may refer to the number of broadcasts that are streamed from a particular geographical location. In one example, the baseline level of broadcasts for the downtown area 
fusing, by the processor, the information from the plurality of devices to create fused information ([0083], [0117], “Multiple streams may be correlated with each other and/or an event (902).” [0118], “A multi-perspective display may be provided to display the multiple streams (904).” Figs. 1, 9);
receiving, by the processor, a request for an image, a video, or audio associated with the location and the period ([0059], “The video discovery engine 174 may also use location data to suggest real-time video streams for viewing. … In some implementations, the video discovery engine 174 may initiate a user interface that shows the location of the real-time video streams and enables a user to select one of the real-time video streams for preview of viewing. For example, the user may navigate in a map that includes an icon representing the location of live video streams and the user may select an icon to join or preview the live video stream associated with the location.” [0068], “In some implementations, the interactive video broadcasting service 201 may include a multi-perspective video sharing engine 202 configured to create a multi-perspective experience of the same event from different broadcasters or different video capturing devices. … The multi-perspective video sharing engine 202 may identify which live broadcasts are coming from the same event, and then allow 
in response to the request, providing, by the processor, the fused information corresponding to the location and the period ([0059], “The video discovery engine 174 may also use location data to suggest real-time video streams for viewing. … In some implementations, the video discovery engine 174 may initiate a user interface that shows the location of the real-time video streams and enables a user to select one of the real-time video streams for preview of viewing. For example, the user may navigate in a map that includes an icon representing the location of live video streams and the user may select an icon to join or preview the live video stream associated with the location.” [0068], “In some implementations, the interactive video broadcasting service 201 may include a multi-perspective video sharing engine 202 configured to create a multi-perspective experience of the same event from different broadcasters or different video capturing devices. … The multi-perspective video sharing engine 202 may identify which live broadcasts are coming from the same event, and then allow the viewers to concurrently display the different live streams from the same event in the user interface so that a user can obtain a multi-dimensional experience of the event that is observed with different perspectives.” [0093], Fig. 3).
Chang does not expressly teach anonymizing the fused information, wherein the anonymizing comprises replacing a live object in the electronic multimedia with a 
Murphy teaches anonymizing content, wherein anonymizing comprises replacing a live object in electronic multimedia with a representative icon, and providing the anonymized information ([0004], “A facial recognition technique is executed against an individual face within the image to obtain a recognized face. Privacy rules are applied to the image, where the privacy rules are associated with privacy settings for a user associated with the recognized face. A privacy protected version of the image is distributed, where the privacy protected version of the image has an altered image feature.” [0023], “The privacy protected images have an altered image feature. The altered image feature may be a blurring of the facial image of a user that has requested privacy protection. Alternately, an emoticon, icon or brand may he placed over the face of the user that has requested privacy protection. The altered image may include a complete blocking of the face and body of the protected individual that has specified such privacy settings.”).
In view of Murphy’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang to include anonymizing the fused information, wherein the anonymizing comprises replacing a live object in the electronic multimedia with a representative icon to create anonymized fused information, and providing the anonymized fused information. The modification would improve Chang by enabling a means for protecting the privacy of individuals.


one or more processors ([0120]-[0121], Figs. 1, 10); and
memory coupled with the one or more processors ([0120]-[0121], Figs. 1, 10), the memory storing executable instructions that when executed by the one or more processors cause the one or more processors to effectuate operations comprising:
receiving information from a plurality of devices during a period ([0033], “The system 100 may include one or more computing device(s) 102, 104 connected to one or more server computers 160, 161 through one or more networks 150.” [0039], “The interactive streaming application 132 may be configured to enable the computing device 102 to communicate with the interactive video broadcasting service 101 over the network 150. The interactive streaming application 132 may be configured to enable the computing device 102 to start a real-time video stream and share the real-time video stream via a social media platform.” [0042], “The throughput represents the bandwidth available to transmit the real-time video stream from device 102 to the server 160.” Fig. 1),
the information from each device of the plurality of devices comprising electronic multimedia and location information ([0039], “The interactive streaming application 132 may be configured to enable the computing device 102 to communicate with the interactive video broadcasting service 101 over the network 150. The interactive streaming application 132 may be configured to enable the computing device 102 to 
wherein the location information corresponds to a location at which the electronic multimedia was created ([0038], “The computing device 102 may also include a clock 120 that determines a time and date and may include a GPS transceiver 124 that communicates with a global positioning system to determine a location of the computing device 102. The location may be provided as part of the metadata associated with a real-time video stream.”),
the location being in a relevant location ([0059], “The video discovery engine 174 may also use location data to suggest real-time video streams for viewing. For example, the video discovery engine 174 may identify several real-time video streams that are in close proximity to each other. Such real-time video streams may be an indication of an important event occurring at the location.” [0072], “Generally, it is noted that an event may refer to any activity happening at a particular location or across multiple locations.” [0075], “When the broadcasters and/or viewers opt-in or permit the service to collect such information, the stream 
fusing the information from the plurality of devices to create fused information ([0083], [0117], “Multiple streams may be correlated with each other and/or an event (902).” [0118], “A multi-perspective display may be provided to display the multiple streams (904).” Figs. 1, 9);
receiving a request for an image, a video, or audio associated with the location and the period ([0059], “The video discovery engine 174 may also use location data to suggest real-time video streams for viewing. … In some implementations, the video discovery engine 174 may initiate a user interface that shows the location of the real-time video streams and enables a user to select one of the real-time video streams for preview of viewing. For example, the user may navigate in a map that includes an 
in response to the request, providing the fused information corresponding to the relevant location and the period ([0059], “The video discovery engine 174 may also use location data to suggest real-time video streams for viewing. … In some implementations, the video discovery engine 174 may initiate a user interface that shows the location of the real-time video streams and enables a user to select one of the real-time video streams for preview of viewing. For example, the user may navigate in a map that includes an icon representing the location of live video streams and the user may select an icon to join or preview the live video stream associated with the location.” [0068], “In some implementations, the interactive video broadcasting service 201 may 
Chang does not expressly teach anonymizing the fused information, wherein the anonymizing comprises replacing a live object in the electronic multimedia with a representative icon to create anonymized fused information, and providing the anonymized fused information.
Murphy teaches anonymizing content, wherein anonymizing comprises replacing a live object in electronic multimedia with a representative icon, and providing the anonymized information ([0004], “A facial recognition technique is executed against an individual face within the image to obtain a recognized face. Privacy rules are applied to the image, where the privacy rules are associated with privacy settings for a user associated with the recognized face. A privacy protected version of the image is distributed, where the privacy protected version of the image has an altered image feature.” [0023], “The privacy protected images have an altered image feature. The altered image feature may be a blurring of the facial image of a user that has requested privacy protection. Alternately, an emoticon, icon or brand may he placed over the face of the user that has requested privacy protection. The altered image may include a 
In view of Murphy’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang to include anonymizing the fused information, wherein the anonymizing comprises replacing a live object in the electronic multimedia with a representative icon to create anonymized fused information, and providing the anonymized fused information. The modification would improve Chang by enabling a means for protecting the privacy of individuals.

Regarding claims 2, 10, and 16, the combination teaches the limitations specified in claims 1, 8, and 15; however, the combination as combined does not expressly teach the operations further comprising storing or processing the information on an edge device proximate to the relevant location.
Chang teaches storing or processing the information on the apparatus ([0066], “the server 160 may store video streams for a limited time (for example 12 or 24 hours).”).
Li teaches an edge device proximate to the location ([0032], “video delivery service 102 may use a location of client 106 that is included in the request to determine edge servers that are located proximate to client 106. Also, video delivery service 102 may use user profile information for the user that indicate where the user resides. Some CDNs 104 may include edge servers 108 that are located closer to the location of client 106 and may be able to provide faster video delivery.”).
relevant location. The modification would serve to enable faster video delivery and distribution. See Li: [0032].

Regarding claim 9, the combination teaches wherein the anonymized fused information is provided to a visual mapping application (Chang: [0059], “The video discovery engine 174 may also use location data to suggest real-time video streams for viewing. … In some implementations, the video discovery engine 174 may initiate a user interface that shows the location of the real-time video streams and enables a user to select one of the real-time video streams for preview of viewing. For example, the user may navigate in a map that includes an icon representing the location of live video streams and the user may select an icon to join or preview the live video stream associated with the location.” Fig. 3).

Regarding claim 12, the combination further teaches wherein the location being proximate to the relevant location is based, at least in part, on a distance requirement, the distance requirement comprising a maximum distance between the location and the relevant location (Chang: [0059], “The video discovery engine 174 may also use location data to suggest real-time video streams for viewing. For example, the video discovery engine 174 may identify several real-time video streams that are in close proximity to each other. Such real-time video streams may be an indication of an .

Claims 3-5, 11, 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Chang, Murphy and Shi et al. (US 2020/0077124).

Regarding claims 3 and 20	, the combination teaches the limitations specified above; however, the combination does not expressly teach further teaches the operations further comprising:
receiving performance information associated with the plurality of devices that proximate to the relevant location;
detecting a change in the performance information that reaches a threshold; and


Shi teaches:
receiving performance information associated with a plurality of devices ([0033], “The method 220 can include, at 228, the video content server determining a first motion-to-update latency of a mobile device in relation to receiving a video content update provided by a video content server. Further, the method 220 can include, at 230, the video content server determining that the first motion-to-update latency exceeds a threshold.”);
detecting a change in performance information that reaches a threshold [0033], “The method 220 can include, at 228, the video content server determining a first motion-to-update latency of a mobile device in relation to receiving a video content update provided by a video content server. Further, the method 220 can include, at 230, the video content server determining that the first motion-to-update latency exceeds a threshold.”); and
based on reaching the threshold, providing instructions to redistribute to a plurality of edge devices, storage or processing of information ([0033], “The method 220 can include, at 228, the video content server determining a first motion-to-update latency of a mobile device in relation to receiving a video content update provided by a video content server. Further, the method 220 can include, at 230, the video content server determining that the first motion-to-
In view of Shi’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include operations further comprising receiving performance information associated with the plurality of devices that proximate to the relevant location, detecting a change in the performance information that reaches a threshold, and based on reaching the threshold, providing instructions to redistribute to a plurality of edge devices, storage or processing of the fused information or the anonymized fused information. The modification would serve to improve users’ quality of experience. See Shi: [0028].

Regarding claim 4, the combination further teaches wherein the edge device being proximate to the relevant location is based, at least in part, on a latency 
The combination teaches the limitations specified above; however, the combination does not expressly teach that the edge device being proximate to the relevant location is based, at least in part, on a latency requirement, the latency requirement comprising a maximum latency for receiving the information at the edge device.
Shi teaches identifying an apparatus based, at least in part, on a latency requirement, the latency requirement comprising a maximum latency for receiving information ([0033], “The method 220 can include, at 228, the video content server determining a first motion-to-update latency of a mobile device in relation to receiving a video content update provided by a video content server. Further, the method 220 can include, at 230, the video content server determining that the first motion-to-update latency exceeds a threshold. In addition, responsive to determining that the first motion-to-update latency exceeds a threshold, the method 220 can include, at 232, the video content server determining a motion-to-update latency of the mobile device in relation to receiving video content updates from a plurality of edge servers. Such determining results in a plurality of motion-to-update latencies. Also, the method 220 can include, at 234, the video content server identifying a second motion-to-update latency from the plurality of motion-to-update latencies that is below the threshold. Further, the method 220 can include, at 236, the video content server identifying an edge server associated with the second motion-to-update latency. In addition, the method 220 can include, at 
In view of Shi’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the edge device being proximate to the relevant location is based, at least in part, on a latency requirement, the latency requirement comprising a maximum latency for receiving the information at the edge device. The modification would serve to improve users’ quality of experience. See Shi: [0028].

Regarding claim 5, the combination further teaches wherein the plurality of devices being in the relevant location is further based, at least in part, on a distance requirement, the distance requirement comprising a maximum distance between each device in the plurality of devices (Chang: [0059], “The video discovery engine 174 may also use location data to suggest real-time video streams for viewing. For example, the video discovery engine 174 may identify several real-time video streams that are in close proximity to each other. Such real-time video streams may be an indication of an important event occurring at the location.” [0075], “When the broadcasters and/or viewers opt-in or permit the service to collect such information, the stream correlator 204 may obtain location data (e.g., GPS coordinates) and time information (e.g., time stamps of the broadcast streams), and use the location data and the time information to correlate one or more video streams to an event.” [0084], “In some examples, the baseline level of broadcasts may refer to the number of broadcasts that are streamed from a particular geographical location. In one example, the baseline level of broadcasts 

Regarding claim 11, the combination further teaches wherein an edge device is selected is based, at least in part, on a latency requirement, the latency requirement comprising a maximum latency for receiving the information from the plurality of devices.
The combination teaches the limitations specified above; however, the combination does not expressly teach that an edge device is selected is based, at least in part, on a latency requirement, the latency requirement comprising a maximum latency for receiving the information from the plurality of devices.
Shi teaches identifying an apparatus based, at least in part, on a latency requirement, the latency requirement comprising a maximum latency for receiving information ([0033], “The method 220 can include, at 228, the video content server determining a first motion-to-update latency of a mobile device in relation to receiving a video content update provided by a video content server. Further, the method 220 can include, at 230, the video content server determining that the first motion-to-update latency exceeds a threshold. In addition, responsive to determining that the first motion-to-update latency exceeds a threshold, the method 220 can include, at 232, the video 
In view of Shi’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that an edge device is selected is based, at least in part, on a latency requirement, the latency requirement comprising a maximum latency for receiving the information from the plurality of devices. The modification would serve to improve users’ quality of experience. See Shi: [0028].

Regarding claim 17, the combination further teaches wherein the edge device being proximate to the relevant location is based, at least in part, on a latency requirement, the latency requirement comprising a maximum latency for receiving the information at the edge device from the plurality of devices.
The combination teaches the limitations specified above; however, the combination does not expressly teach that the edge device being proximate to the relevant location is based, at least in part, on a latency requirement, the latency 
Shi teaches identifying an apparatus based, at least in part, on a latency requirement, the latency requirement comprising a maximum latency for receiving information ([0033], “The method 220 can include, at 228, the video content server determining a first motion-to-update latency of a mobile device in relation to receiving a video content update provided by a video content server. Further, the method 220 can include, at 230, the video content server determining that the first motion-to-update latency exceeds a threshold. In addition, responsive to determining that the first motion-to-update latency exceeds a threshold, the method 220 can include, at 232, the video content server determining a motion-to-update latency of the mobile device in relation to receiving video content updates from a plurality of edge servers. Such determining results in a plurality of motion-to-update latencies. Also, the method 220 can include, at 234, the video content server identifying a second motion-to-update latency from the plurality of motion-to-update latencies that is below the threshold. Further, the method 220 can include, at 236, the video content server identifying an edge server associated with the second motion-to-update latency. In addition, the method 220 can include, at 238, the video content server transmitting video content to the edge server to mitigate the first motion-to-update latency of the video content server.”).
In view of Shi’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the edge device being proximate to the relevant location is based, at least in part, on a latency requirement, the latency requirement comprising a maximum latency 

Regarding claim 18, the combination further teaches wherein the location being proximate to the relevant location is based, at least in part, on a distance requirement, the distance requirement comprising a maximum distance between the location and the relevant location (Chang: [0059], “The video discovery engine 174 may also use location data to suggest real-time video streams for viewing. For example, the video discovery engine 174 may identify several real-time video streams that are in close proximity to each other. Such real-time video streams may be an indication of an important event occurring at the location.” [0075], “When the broadcasters and/or viewers opt-in or permit the service to collect such information, the stream correlator 204 may obtain location data (e.g., GPS coordinates) and time information (e.g., time stamps of the broadcast streams), and use the location data and the time information to correlate one or more video streams to an event.” [0084], “In some examples, the baseline level of broadcasts may refer to the number of broadcasts that are streamed from a particular geographical location. In one example, the baseline level of broadcasts for the downtown area of Milwaukee may be set to 15 broadcasts. If the number of broadcasts from Milwaukee's downtown area is greater than 15 within a given time period (e.g., 12 hour period), the stream correlator 204 may create an event, collect additional information from the broadcasts themselves, and surface those broadcasts to the client application.”).

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Chang, Murphy, and Jackson (US 2013/0058632).

Regarding claims 6 and 13	, the combination teaches the limitations specified above; however, the combination does not expressly teach that the relevant location is determined based on detecting an object in the electronic multimedia and cross-referencing a previously known location of the object.
Jackson teaches a location is determined based on detecting an object in electronic multimedia and cross-referencing a previously known location of the object ([0032], “At step 306, content delivery system 100 determines a location associated with the user. In one implementation, recording control module 110 may receive geolocation information from a geolocation service 130. As discussed above, geolocation service 130 may be configured to receive location update information from a user via a computing device. Geolocation service 130 may also be configured to determine a user's current location based on, for example, current geolocation coordinates received from a GPS device or determined using other techniques discussed previously. In another implementation, recording control module 110 may receive location information directly from the user via a computing device, such as mobile device 150. As discussed previously, location information may include, but is not limited to geolocation information, event information, or landmark information that may facilitate identifying the location of the user.” The examiner notes that a “landmark” is defined as “[a]n object or feature of a landscape or town that is easily seen and recognized from a distance, especially one that enables someone to establish their location.” See Lexico.com. 
In view of Jackson’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the relevant location is determined based on detecting an object in the electronic multimedia and cross-referencing a previously known location of the object. The modification would serve facilitate identifying the location of the user (Jackson: [0032]).

Claims 7, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Chang, Murphy, Edwards et al. (US 10750209), and Gellens (US 2016/0029197).

Regarding claims 7, 14, and 19, the combination teaches the limitations specified above; however, the combination does not expressly teach wherein the request for the image, the video, or the audio comprises an indication of an emergency at the relevant location, wherein the indication of the emergency is based on a deployment of safety equipment of a vehicle.
Edwards teaches a request for image, video, or audio comprising an indication of an emergency at a location (Col. 10, lines 31-46, “If a high impact motion is detected as a trigger (e.g., via a motion sensor of the user device), it may indicate that a car accident may have occurred. Correspondingly, a recipient set associated with accidents may be selected. The ‘spouse’ recipient and the ‘emergency rescue’ recipient may be 
In view of Edwards’ teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the request for the image, the video, or the audio comprises an indication of an emergency at the relevant location. The modification would serve to facilitate the provision of aid by emergency services.
The combination teaches the limitations specified above; however, the combination does not expressly teach that the indication of the emergency is based on a deployment of safety equipment of a vehicle.
Gellens teaches an indication of an emergency based on a deployment of safety equipment of a vehicle ([0122], “In certain examples, terminal 110 may be configured to 
In view of Gellens’ teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the indication of the emergency is based on a deployment of safety equipment of a vehicle. The modification would serve to facilitate the provision of aid by emergency services following a car crash.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Cilli et al. (US 2011/0130087) teaches a location proximate to a relevant location, wherein each device of a plurality of devices is in the relevant location ([0038], [0039], “when a user of a mobile device 131 encounters a newsworthy event, s/he may choose to shoot and stream a video of the event and tag the video stream as publicly available. By tagging the data steam as publically available, the user indicates that the data stream may be shared with others. … Subscribers such as media outlets 152, public safety 160, individuals 160 or any enterprise 160 can choose to be alerted to such events.” [0040], “A network element (referred to herein as an Intelligent Video Masher (IVM)) is provided to detect these events and create composite events. For example, a number (e.g., ten (10)) of ‘news event’ tagged videos may be being streamed within a .
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL R TELAN/Primary Examiner, Art Unit 2426